United States Court of Appeals
                        For the First Circuit

No. 13-1490

    SARAHJANE BLUM; RYAN SHAPIRO; LANA LEHR; LAUREN GAZZOLA;
                    IVER ROBERT JOHNSON, III,

                        Plaintiffs, Appellants,

                                  v.

                ERIC H. HOLDER, JR., Attorney General,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]



                                Before

                          Lynch, Chief Judge,
                 Thompson and Kayatta, Circuit Judges.


     Rachel Meeropol, with whom Alexis Agathocleous, Center for
Constitutional Rights, Alexander A. Reinert, David Milton, and
Howard Friedman were on brief, for appellants.
     Matthew M. Collette, Attorney, Appellate Staff, Civil
Division, with whom Stuart F. Delery, Assistant Attorney General,
Carmen M. Ortiz, United States Attorney, and Michael Jay Singer,
Attorney, Appellate Staff, Civil Division, were on brief, for
appellee.
     Odette J. Wilkens, Christine L. Mott, Chair, Committee on
Animal Law, Brian J. Kreiswirth, Chair, Committee on Civil Rights,
and Kevin L. Barron on brief for The Association of the Bar of the
City of New York, amicus curiae in support of appellants.
     Matthew R. Segal, Sarah R. Wunsch, David J. Nathanson, and
Wood & Nathanson, LLP on brief for American Civil Liberties Union
of Massachusetts, American Civil Liberties Union, and National
Lawyers Guild, amici curiae in support of appellants.
March 7, 2014
              LYNCH, Chief Judge.       Sarahjane Blum and four others are

committed and experienced animal right activists.                   Although they

have never been prosecuted or threatened with prosecution under the

Animal Enterprise Terrorism Act ("AETA" or "Act"), 18 U.S.C. § 43,

which criminalizes "force, violence, and threats involving animal

enterprises," they sued to obtain declaratory and injunctive relief

that the statute is unconstitutional under the First Amendment.

              The district court dismissed their complaint under Rule

12(b)(1), finding that these plaintiffs lacked standing because

they have suffered no injury in fact as required by Article III.

Blum v. Holder, 930 F. Supp. 2d 326, 337 (D. Mass. 2013).                        The

court   held       that   plaintiffs   "failed       to   allege   an   objectively

reasonable chill" on their First Amendment rights and, hence,

"failed to establish an injury-in-fact."                  Id. at 335.    We affirm.

                                        I.

              In     their     complaint,        plaintiffs        allege      three

constitutional defects in AETA.               First, plaintiffs allege that,

both on their face and as-applied, subsections (a)(2)(A) and (d) of

AETA    are   substantially      overbroad      in    violation    of    the   First

Amendment.     Plaintiffs maintain that subsection (a)(2)(A) must be

read to prohibit all speech activity with the purpose and effect of

causing an animal enterprise to lose profits and that subsection




                                        -3-
(d)(3) must be read to impose higher penalties on the basis of such

loss.1

            Second, plaintiffs allege that, both on its face and as-

applied, AETA discriminates on the basis of content and viewpoint,

again in violation of the First Amendment.            Plaintiffs argue that

the Act, which conditions liability on acting with "the purpose of

damaging    or    interfering       with   the   operations   of    an   animal

enterprise,"2 18 U.S.C. § 43(a), discriminates on the basis of

content    by    targeting   core    political    speech   that    impacts   the

operation of animal enterprises and on the basis of viewpoint by

privileging speech that is supportive of animal enterprises and

criminalizing certain speech that is opposed to such enterprises.




     1
         In their complaint, plaintiffs allege also that AETA
subsection (a)(2)(C) is overbroad. On appeal, plaintiffs claim
only that subsection (a)(2)(C) is void for vagueness.
     2
          AETA defines "animal enterprise" as follows:

     (1) the term “animal enterprise” means--

            (A) a commercial or academic enterprise that uses
            or sells animals or animal products for profit,
            food or fiber production, agriculture, education,
            research, or testing;

            (B) a zoo, aquarium, animal shelter, pet store,
            breeder, furrier, circus, or rodeo, or other lawful
            competitive animal event; or

            (C) any fair or similar event intended to advance
            agricultural arts and sciences[.]

18 U.S.C. § 43(d)(1).

                                       -4-
               Third, plaintiffs allege that, both on its face and as-

applied, AETA is void for vagueness.              Plaintiffs complain that

various of the Act's key terms are so imprecise as to prevent a

reasonable person from understanding what the statute prohibits,

encouraging arbitrary or discriminatory enforcement.

               None of the plaintiffs express any desire or intent to

damage or cause loss of tangible property or harm to persons.

Plaintiffs do allege both that they have an objectively reasonable

fear of future prosecution and that they have presently refrained

from       engaging   in   certain   activities   protected   by   the   First

Amendment for fear AETA may be read to cover their activities and

so subject them to future prosecution.            Both that fear of future

harm and that present self-restraint, they say, have already caused

them to suffer injury in fact.           They do not plead that they have

received any information that law enforcement officials have any

intention of prosecuting them under AETA.           Indeed, the Government

has disavowed, before both this court and the district court,3 any

intention to prosecute plaintiffs for what they say they wish to

do, characterizing plaintiffs' various AETA interpretations as



       3
         In the memorandum in support of its motion to dismiss
before the district court, the Government stated flatly,
"Plaintiffs have no concrete, actual intent to engage in specific
activity at a specific time in the near future that will possibly
subject them to the AETA." At oral argument before this court, the
Government insisted "there is no intent to prosecute" plaintiffs
for their stated intended conduct, which the Government
characterized as "essentially peaceful protest."

                                       -5-
unreasonable. Plaintiffs do not claim they have engaged in or wish

to engage in activities plainly falling within the core of the

statute,    which    is   concerned   with   intentional   destruction   of

property and making true threats of death or serious bodily injury.

We describe what they do claim.

            Plaintiff Sarahjane Blum alleges that she would like to,

but   has   been    deterred   from   acting   to,   lawfully   investigate

conditions at the Au Bon Canard foie gras farm in Minnesota, to

create a documentary film, and to publicize the results of her

investigation.      She would also like to organize letter-writing and

protest campaigns to raise public awareness and pressure local

restaurants to stop serving foie gras.

            Plaintiff Ryan Shapiro alleges that he would like to

lawfully document and film animal rights abuses but is deterred

from doing so.      Shapiro continues to engage in leafleting, public

speaking, and campaign work, but fears that these methods of

advocacy are less effective than investigating underlying industry

conduct.

            Plaintiff Lana Lehr alleges that, but for AETA, she would

attend lawful, peaceful anti-fur protests, bring rabbits with her

to restaurants that serve rabbit meat, and distribute literature at

events attended by rabbit breeders. Lehr alleges that, at present,

she limits her animal rights advocacy to letter-writing campaigns,

petitions, and conferences.


                                      -6-
          Plaintiff Iver Robert Johnson, III, alleges that he has

been unable to engage in effective animal rights advocacy because

others are chilled from engaging in protests out of fear of

prosecution under AETA.     Johnson does not allege that he has

refrained from lawful speech activity on the basis of such fear.

          Finally, plaintiff Lauren Gazzola alleges that she is

chilled from making statements short of incitement in support of

illegal conduct.     Gazzola was convicted in 2004 under AETA's

predecessor statute, the Animal Enterprise Protection Act ("AEPA"),

for making true threats against individuals and for planning and

executing illegal activities as a member of the United States

branch of Stop Huntingdon Animal Cruelty.     Her convictions were

upheld on appeal.   See United States v. Fullmer, 584 F.3d 132, 157

(3d Cir. 2009).

                                II.

A.        Statutory Framework

          In 1992, Congress enacted AEPA, which criminalized the

use of interstate or foreign commerce for intentional physical

disruption of the operations of an animal enterprise.     In 2002,

Congress amended AEPA, increasing the available penalties.      In

2006, in response to "an increase in the number and the severity of

criminal acts and intimidation against those engaged in animal

enterprises," 152 Cong. Rec. H8590-01 (daily ed. Nov. 13, 2006)




                                -7-
(statement of Rep. Sensenbrenner), Congress amended AEPA again,

renaming it AETA.

              In contrast to AEPA, AETA does not specifically limit its

scope to physical disruption.       AETA also criminalizes placing a

person in fear of injury or death regardless of economic damage.4

18   U.S.C.    §   43(a)(2)(B).   AETA   makes   clear   that   threats   of

vandalism, harassment, and intimidation against third parties that

are related to or associated with animal enterprises are themselves

substantive violations of the Act.          Id.     Finally, AETA makes

available increased penalties.      Id. § 43(b).

              AETA is codified under the title "Force, violence, and

threats involving animal enterprises." Id. § 43. The Act consists

of five subsections, four of which are relevant here.           Subsection

(a) of the Act defines "Offense":

              (a) Offense. -- Whoever travels in interstate
              or foreign commerce, or uses or causes to be
              used the mail or any facility of interstate or
              foreign commerce –-

                     (1) for the purpose of damaging or
                     interfering with the operations of an
                     animal enterprise; and

                     (2) in connection with such purpose –-

                          (A)   intentionally  damages   or
                          causes the loss of any real or
                          personal    property   (including
                          animals or records) used by an


      4
       Before enactment of AETA, federal officials utilized, inter
alia, the interstate stalking statute, 18 U.S.C. § 2261A, to police
such conduct. See Fullmer, 584 F.3d at 138.

                                   -8-
                      animal enterprise, or any real or
                      personal property of a person or
                      entity having a connection to,
                      relationship with, or transactions
                      with an animal enterprise;

                      (B) intentionally places a person
                      in reasonable fear of the death
                      of, or serious bodily injury to
                      that person, a member of the
                      immediate family (as defined in
                      section 115) of that person, or a
                      spouse or intimate partner of that
                      person by a course of conduct
                      involving    threats,   acts    of
                      vandalism,     property    damage,
                      criminal trespass, harassment, or
                      intimidation; or

                      (C) conspires or attempts to do
                      so; shall be punished as provided
                      for in subsection (b).

Id. § 43(a).

          Subsection (b) sets out the penalties.          Of significance

here, AETA indexes available penalties to whether and in some

instances to what extent the offending conduct results in "economic

damage," "bodily injury," "death," or a "reasonable fear of serious

bodily injury or death."   Id. § 43(b).

          Subsection (d) in turn defines various key terms.5            Most

important here, subsection (d) defines "economic damage" as used in

the penalties subsection as follows:

          (3) the term "economic damage" --




     5
         Subsection (c) of the        Act   establishes    a   scheme   for
restitution. 18 U.S.C. § 43(c).

                                -9-
                  (A) means the replacement costs of lost
                  or damaged property or records, the
                  costs of repeating an interrupted or
                  invalidated experiment, the loss of
                  profits, or increased costs, including
                  losses and increased costs resulting
                  from threats, acts or vandalism,
                  property damage, trespass, harassment,
                  or intimidation taken against a person
                  or entity on account of that person's
                  or entity's connection to, relationship
                  with, or transactions with the animal
                  enterprise; but

                  (B) does not include any lawful
                  economic disruption (including a lawful
                  boycott) that results from lawful
                  public,   governmental,    or  business
                  reaction    to   the    disclosure   of
                  information     about      an    animal
                  enterprise[.]

Id. § 43(d)(3).

          Last, subsection (e) of the Act articulates two relevant

rules of construction:

          (e) Rules of construction. -- Nothing in this
          section shall be construed –-

                  (1) to prohibit any expressive conduct
                  (including peaceful picketing or other
                  peaceful demonstration) protected from
                  legal   prohibition   by   the   First
                  Amendment to the Constitution; [or]

                  (2)   to  create   new  remedies   for
                  interference with activities protected
                  by the free speech or free exercise
                  clauses of the First Amendment to the
                  Constitution, regardless of the point
                  of view expressed, or to limit any
                  existing legal remedies for such
                  interference[.]




                               -10-
Id. § 43(e).6

B.        Procedural History

          Plaintiffs   filed   this    action    in   the   Massachusetts

District Court on December 15, 2011.            On March 9, 2012, the

Government filed a motion to dismiss under Rule 12(b)(1) for lack

of subject matter jurisdiction, arguing lack of standing, and under

Rule 12(b)(6) for failure to state a claim.       The district court on

March 18, 2013 granted the Government's motion under Rule 12(b)(1).

Blum, 930 F. Supp. 2d at 335.         The court held that plaintiffs

"failed to allege an objectively reasonable chill" on their First

Amendment rights and, hence, "failed to establish an injury-in-

fact" as required by Article III.      Id.

                                III.

          This court reviews de novo a district court's grant of a

motion to dismiss for lack of standing.         McInnis-Misenor v. Me.

Med. Ctr., 319 F.3d 63, 67 (1st Cir. 2003).             For purposes of

review, we accept as true all material allegations in the complaint

and construe them in plaintiffs' favor.      Mangual v. Rotger-Sabat,

317 F.3d 45, 56 (1st Cir. 2003).       However, "this tenet does not

apply to 'statements in the complaint that merely offer legal



     6
          Subsection (3) also articulates a third rule of
construction according to which AETA shall not be construed "to
provide exclusive criminal penalties or civil remedies with respect
to the conduct prohibited by this action, or to preempt State or
local laws that may provide such penalties or remedies." 18 U.S.C.
§ 43(e)(3).

                                -11-
conclusions couched as facts or are threadbare or conclusory,'" Air

Sunshine, Inc. v. Carl, 663 F.3d 27, 33 (1st Cir. 2011) (quoting

Soto–Torres v. Fraticelli, 654 F.3d 153, 158 (1st Cir. 2011)), or

to allegations so "speculative that they fail to cross 'the line

between   the   conclusory   and   the    factual,'"    id.   (quoting

Peñalbert–Rosa v. Fortuño–Burset, 631 F.3d 592, 595 (1st Cir.

2011)).

A.        The Law of Standing for First Amendment Pre-Enforcement
          Suits

          "'The party invoking federal jurisdiction bears the

burden of establishing' standing."     Clapper v. Amnesty Int'l USA,

133 S. Ct. 1138, 1148 (2013) (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992)).

          Article III restricts a federal court's jurisdiction to

certain "Cases" and "Controversies."     U.S. Const. art. III.   "'One

element of the case-or-controversy requirement' is that plaintiffs

'must establish that they have standing to sue.'"      Clapper, 133 S.

Ct. at 1146 (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)).

This requirement "is founded in concern about the proper -- and

properly limited -- role of the courts in a democratic society."

Summers v. Earth Island Inst., 555 U.S. 488, 492-93 (2009) (quoting

Warth v. Seldin, 422 U.S. 490, 498 (1975)).

          To show standing, plaintiffs must "'allege[] such a

personal stake in the outcome of the controversy' as to warrant

[their] invocation of federal-court jurisdiction and to justify

                               -12-
exercise of the court's remedial powers on [their] behalf." Warth,

422 U.S. at 498-99 (quoting Baker v. Carr, 369 U.S. 186, 204

(1962)).   As Clapper v. Amnesty Int'l USA, 133 S. Ct. at 1147,

notes, in all cases, to establish Article III standing:

           [Plaintiffs must show] an injury [that is]
           "concrete, particularized, and actual or
           imminent; fairly traceable to the challenged
           action; and redressable by a favorable
           ruling." Monsanto Co. v. Geertson Seed Farms,
           []130 S. Ct. 2743, 2752[] (2010). "Although
           imminence is concededly a somewhat elastic
           concept, it cannot be stretched beyond its
           purpose, which is to ensure that the alleged
           injury is not too speculative for Article III
           purposes -- that the injury is certainly
           impending."    [Lujan, 504 U.S. at] 565 n.2
           (internal quotation marks omitted). Thus, we
           have repeatedly reiterated that "threatened
           injury   must   be   certainly   impending   to
           constitute    injury   in   fact,"   and   that
           "[a]llegations of possible future injury" are
           not sufficient. Whitmore [v. Arkansas], 595
           U.S. [149,] 158 [(1990)] (emphasis added;
           internal quotation marks omitted)[.]

Id. (sixth alteration in original) (citation omitted).7

           This court has said that, in challenges to a state

statute under the First Amendment:

           [T]wo types of injuries may confer Article III
           standing without necessitating that the
           challenger   actually   undergo   a   criminal
           prosecution. The first is when "the plaintiff
           has alleged an intention to engage in a course
           of   conduct   arguably    affected   with   a


     7
        To be clear, before Clapper, the Supreme Court had imposed
a "certainly impending" standard in the context of a First
Amendment pre-enforcement challenge to a criminal statute. See
Babbitt v. United Farm Workers Nat'l Union, 442 U.S. 289, 298
(1979).

                                -13-
           constitutional interest, but proscribed by
           [the] statute, and there exists a credible
           threat of prosecution."   [Babbitt v. United
           Farm Workers Nat'l Union, 442 U.S. 289, 298
           (1979)]. . . . The second type of injury is
           when a plaintiff "is chilled from exercising
           her right to free expression or forgoes
           expression in order to avoid enforcement
           consequences." N.H. Right to Life [Political
           Action Comm. v. Gardner], 99 F.3d [8,] 13
           [(1st Cir. 1996)][.]

Mangual, 317 F.3d at 56-57 (second alteration in original).

           The Supreme Court has long held that as to both sorts of

claims of harm, "[a] plaintiff who challenges a statute must

demonstrate a realistic danger of sustaining a direct injury as a

result of the statute's operation or enforcement."            Babbitt, 442

U.S. at 298.       "Allegations of a subjective 'chill' are not an

adequate substitute for a claim of specific present objective harm

or a threat of specific future harm."        Laird v. Tatum, 408 U.S. 1,

13-14 (1972).

           Most recently, Clapper emphasized that "[o]ur standing

inquiry has been especially rigorous when reaching the merits of

the dispute would force us to decide whether an action taken by one

of   the   other   two   branches    of    the   Federal   Government   was

unconstitutional."       133 S. Ct. at 1147 (alteration in original)

(quoting Raines, 521 U.S. at 819-20). We apply that standard here.

           In Clapper, the Supreme Court addressed the Article III

standing requirement for First Amendment and Fourth Amendment

challenges to a federal statute. There, the Court addressed a pre-


                                    -14-
enforcement challenge under the First Amendment by journalists,

attorneys, and others to the new Foreign Intelligence Surveillance

Act.8       Id. at 1146.    That Act authorized the Government to seek

permission from the Foreign Intelligence Surveillance Court to

electronically      survey   the   communications    of    non-U.S.    persons

located abroad, without demonstrating probable cause that the

target of the surveillance is a foreign power or agent thereof and

without      specifying    the   nature   and   location   of   each   of   the

facilities or places at which the surveillance will take place.

See id. at 1156.      The plaintiffs' complaint was not of a threat of

enforcement of a criminal statute against them which would lead to

a chilling of First Amendment activity, but rather of a more direct

chilling of speech and invasion of their First Amendment rights

when the Government exercised this new authority.                Unlike this

case, Clapper also raised threats to the plaintiffs' personal

privacy interests.

              The Clapper trial court had held the plaintiffs lacked

standing; the Second Circuit disagreed; and the Supreme Court

reversed.       Id. at 1146.     The Supreme Court first held that the

Second Circuit had erred as a matter of law in holding that the


        8
        "Pre-enforcement" is a term used in at least two contexts.
In one, as in Clapper, the suit is brought immediately upon
enactment of the statute, before there has been an opportunity to
enforce. In the other, as here, the law has been on the books for
some years, and there have been charges brought under it in other
cases, but the plaintiffs have not been prosecuted under it and say
they fear prosecution.

                                     -15-
plaintiffs could establish the needed injury for standing merely by

showing an "objectively reasonable likelihood that the plaintiffs'

communications are being or will be monitored under the [Act]."

Amnesty Int'l USA v. Clapper, 638 F.3d 118, 134 (2d Cir. 2011).

The Court held that the Second Circuit's "objectively reasonable

likelihood" standard was inconsistent with "the well-established

requirement that threatened injury must be 'certainly impending.'"

Clapper, 133 S. Ct. at 1147 (quoting Whitmore, 495 U.S. at 158).

It is not enough, the Court held, to allege a subjective fear of

injurious government action, even if that subjective fear is "not

fanciful, irrational, or clearly unreasonable."9                  Id. at 1151

(quoting Amnesty Int'l USA v. Clapper, 667 F.3d 163, 180 (2d Cir.

2011) (Raggi, J., dissenting from denial of rehearing en banc)).

           Clapper     also   rejected      plaintiffs'     contention       that

"present   costs     and   burdens   that     are   based    on   a   fear    of

surveillance" amounted to a cognizable injury.              Id.   It reasoned

that plaintiffs "cannot manufacture standing merely by inflicting

harm on themselves based on their fears of hypothetical future harm

that is not certainly impending."           Id.




     9
         As one treatise has noted, Clapper "signaled a renewed
caution about finding injury in fact based on probabilistic injury
and the reasonable concerns that flow from it." Richard H. Fallon,
Jr., John F. Manning, Daniel J. Meltzer, & David L. Shapiro, Hart
and Wechsler's The Federal Courts and the Federal System 9 (6th ed.
Supp. 2013).    The treatise did not suggest the Clapper injury
standard was inapplicable to challenges to criminal statutes.

                                     -16-
             In rejecting the Second Circuit's "objectively reasonable

likelihood" standard, the Supreme Court may have adopted a more

stringent     injury   standard   for   standing   than   this   court   has

previously     employed   in   pre-enforcement     challenges    on   First

Amendment grounds to state statutes.

             Before the decision in Clapper, this circuit applied an

"objectively reasonable" fear of prosecution injury standard in

First Amendment pre-enforcement actions, at least as to state

statutes.10    See Nat'l Org. for Marriage v. McKee, 649 F.3d 34, 48

(1st Cir. 2011); Ramírez v. Sánchez Ramos, 438 F.3d 92, 99 (1st

Cir. 2006); Mangual, 317 F.3d at 57; R.I. Ass'n of Realtors, Inc.

v. Whitehouse, 199 F.3d 26, 31 (1st Cir. 1999); N.H. Right to Life,

99 F.3d at 14.

             In assessing the risk of prosecution as to particular

facts, weight must be given to the lack of a history of enforcement

of the challenged statute to like facts, that no enforcement has

been threatened as to plaintiffs' proposed activities.           Particular

weight must be given to the Government disavowal of any intention

to prosecute on the basis of the Government's own interpretation of

the statute and its rejection of plaintiffs' interpretation as



     10
         In Ramírez v. Sánchez Ramos, 438 F.3d 92, 98 (1st Cir.
2006), we said that to constitute a cognizable injury, both fear of
prosecution and chilling "require[] a credible threat -- as opposed
to a hypothetical possibility -- that the challenged statute will
be enforced to the plaintiff's detriment if she exercises her First
Amendment rights."

                                   -17-
unreasonable. The Government has affirmatively represented that it

does not intend to prosecute such conduct because it does not think

it is prohibited by the statute.11      See Holder v. Humanitarian Law

Project   ("HLP"), 130 S. Ct. 2705, 2717 (2010) (holding that

plaintiffs face a credible threat of prosecution where there is a

history   of   prosecution   under   the   challenged   law   and   "[t]he

Government has not argued . . . that plaintiffs will not be

prosecuted if they do what they say they wish to do" (emphasis

added)); Babbitt, 442 U.S. at 302 ("Moreover, the State has not

disavowed any intention of invoking the criminal penalty provision

against [entities] that [violate the statute]." (emphasis added));

N.H. Right to Life, 99 F.3d at 17 ("Indeed, the defendants have not

only refused to disavow [the statute] but their defense of it

indicates that they will some day enforce it."); see also Mangual,

317 F.3d at 58 (actual threat of prosecution).

           This Government disavowal is even more potent when the

challenged     statute   contains,   as    here,   explicit    rules    of

construction protecting First Amendment rights, which in themselves

would inhibit prosecution of First Amendment activities.               In

Clapper, the Court credited the specific rules of construction

contained in the statute meant to protect Fourth Amendment rights


     11
         We think that Clapper does not call into question the
assumption that the state will enforce its own non-moribund
criminal laws, absent evidence to the contrary. See N.H. Right to
Life, 99 F.3d at 15.     That is not the issue here, where the
Government itself says the statute does not apply.

                                 -18-
in assessing the lack of an impending injury.            133 S. Ct. at

1145 n.3.

             In Clapper's analysis of injury, it considered that the

fear of monitoring of communication rested on what the Court called

a   highly   speculative   set   of    assumptions.   This   included   an

assumption that the Government would use the new surveillance

statute rather than other available means to achieve the same

ends.12    Id.   Here, as well, plaintiffs' fear of prosecution and

purported corresponding reluctance to engage in expressive activity

rest on speculation. In fact, prosecution under AETA has been rare

and has addressed actions taken that are different from those

plaintiffs propose to undertake.13 For its part, the Government has

disavowed any intention to prosecute plaintiffs for their stated

intended conduct because, in its view, that conduct is not covered

by AETA.

             Plaintiffs argue that Clapper has no bearing on injury

and standing with respect to this First Amendment pre-enforcement

challenge because this challenge is to a criminal statute, and


      12
        For this reason, the Supreme Court held that, in addition
to being "too speculative," Clapper, 133 S. Ct. at 1143,
plaintiffs' alleged injury was not "fairly traceable" to the
challenged law, id. at 1149. We do not reach the fairly traceable
ground.
      13
         In addition to United States v. Buddenberg ("Buddenberg
II"), No. CR-09-00263 RMW, 2010 WL 2735547 (N.D. Cal. July 12,
2010), discussed later, plaintiffs cite in their complaint two AETA
prosecutions, both for the unlawful release of farm animals and
related vandalism.

                                      -19-
Clapper did not involve a criminal statute.       Clapper, however,

draws no such distinction and is expressly concerned with Article

III injury requirements. Plaintiffs' position is inconsistent with

footnote 5 of Clapper, in which the Supreme Court held that

plaintiffs' claimed injury was too speculative even under the

potentially more lenient "substantial risk" of harm standard the

Court has applied in some cases. Id. at 1150 n.5 (quoting Monsanto

Co., 130 S. Ct. at 2754–55).

          Clapper acknowledged that the Court's "cases do not

uniformly require plaintiffs to demonstrate that it is literally

certain that the harms they identify will come about."       133 S. Ct.

at 1150 n.5. Involving a challenge to a decision of "the political

branches in the fields of intelligence gathering and foreign

affairs," id. at 1147, Clapper left open the question whether the

previously-applied   "substantial   risk"   standard   is    materially

different from the "clearing impending" requirement.        Id.    As one

example, the Court cited Babbitt, which involved a First Amendment,

pre-enforcement challenge to a criminal statute.       Id.        Babbitt,

unlike this case, involved a realistic threat of enforcement where

the state had not disavowed any intention to prosecute.       442 U.S.

at 302; see also HLP, 130 S. Ct. at 2717; Virginia v. Am. Book

Sellers Ass'n, Inc., 484 U.S. 383, 393 (1988).




                               -20-
          We reject plaintiffs' arguments that Clapper has no

application here.14   As Clapper helps make clear, plaintiffs'

alleged injuries are "too speculative for Article III purposes" and

no prosecution is even close to impending.       133 S. Ct. at 1147

(quoting Lujan, 504 U.S. at 565 n.2).

B.        Plaintiffs' Proffered Statutory Interpretation Does Not
          Make Out the Needed Injury

          In addition, we find that plaintiffs have not established

the needed degree of injury to establish standing based on their

proffered interpretations of the provisions of the statute.    This

is so even under the potentially more lenient "substantial risk"

standard or even the "objectively reasonable" standard.         See

Ramírez, 438 F.3d at 98-99 (holding that plaintiff's fear was not

"objectively reasonable" when she "never stated an intention to

engage in any activity that could reasonably be construed to fall

within the confines of the [challenged law]").    The United States

argues that "the statue simply does not prohibit the actions




     14
        To the extent plaintiffs may intend to engage in clearly
proscribed conduct, they lack standing to assert a vagueness claim.
See HLP, 130 S. Ct. at 2718-19 ("We consider whether a statute is
vague as applied to the particular facts at issue, for '[a]
plaintiff who engages in some conduct that is clearly proscribed
cannot complain of the vagueness of the law as applied to the
conduct of others.'" (alteration in original) (quoting Hoffman
Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495
(1982))); Whiting v. Town of Westerly, 942 F.2d 18, 22 (1st Cir.
1991) (no standing where plaintiff's proposed conduct is clearly
proscribed); Eicher v. United States, 774 F.2d 27, 29 (1st Cir.
1985) (same).

                               -21-
plaintiffs intend to take," so they can have no legitimate fear of

prosecution.

             Plaintiffs argue the district court erred 1) in holding

that their expansive interpretation of subsection (a)(2)(A), the

destruction of property subsection, was unreasonable and, hence,

that    their     fear    of   prosecution    under       that   subsection    was

unreasonable as well; 2) in failing to recognize plaintiff Lauren

Gazzola's standing to challenge subsection (a)(2)(B) on the basis

of her would-be intention to advocate but not incite illegal

conduct; and 3) in failing to credit their claim that subsection

(a)(2)(C),        the    conspiracy   subsection,      could     reasonably     be

interpreted as criminalizing any attempt to interfere with the

operations of an animal enterprise.               We address each argument in

turn.

             1.         Subsection (a)(2)(A)

             Plaintiffs argue that subsection (a)(2)(A) of the Act is

substantially       overbroad    because     it    must    be    interpreted    as

criminalizing any expressive activity that intentionally results in

the loss of profits to an animal enterprise, even in the absence of

damage to or loss of property used, and will be so prosecuted.                 The

United States disavows that reading.

             Subsection (a)(2)(A) prohibits the use of interstate or

foreign commerce for the purpose of damaging or interfering with




                                      -22-
the operations of an animal enterprise where, in connection with

that purpose, one:

             [I]ntentionally damages or causes the loss of
             any real or personal property (including
             animals or records) used by an animal
             enterprise, or any real or personal property
             of a person or entity having a connection to,
             relationship with, or transactions with an
             animal enterprise.

18 U.S.C. § 43(a)(2)(A).             Plaintiffs argue that a) "personal

property" includes lost profits, and therefore b) the Act makes

unlawful all speech, including peaceful demonstrations, with the

purpose    and   effect     of   causing   an   animal    enterprise      to   lose

profits.15

             The United States replies, relying on the plain text,

rules of construction, and legislative intent shown in legislative

history,     that   because      subsection     (a)(2)(A)     prohibits        only

intentional destruction of personal property "used by an animal

enterprise,"     id.   §    43(a)(2)(A)    (emphasis     added),    the    use   of

"personal property" cannot reasonably lead to prosecutions based

merely on expressive activity causing lost profits.

             The Government says Congress intended expressive conduct

to   be    protected       against   prosecution     by    AETA's      rules     of

construction.       Further, if more is needed as to congressional


     15
         The district court held that "personal property" as used
in subsection (a)(2)(A) must be read to encompass only "[]tangible"
things,   reasoning   that   subsection   (a)(2)(A)   provides   as
illustrations of "personal property" two "[]tangible[s]," namely
"animals" and "records." Blum, 930 F. Supp. 2d at 336-37.

                                      -23-
intent, AETA's legislative history shows the Act was passed to

combat "violent acts" such as "arson, pouring acid on cars, mailing

razor blades, and defacing victims' homes."        152 Cong. Rec. H8590-

01 (daily ed. Nov. 12, 2006) (statement of Rep. Sensenbrenner); see

also id. (statement of Rep. Scott) ("While we must protect those

engaged in animal enterprises, we must also protect the right of

those     engaged   in   [F]irst   [A]mendment   freedoms   of   expression

regarding such enterprises.         It goes without saying that first

amendment freedoms of expression cannot be defeated by statute.

However, to reassure anyone concerned with the intent of this

legislation, we have added in the bill assurances that it is not

intended as a restraint on freedoms of expression such as lawful

boycotting, picketing or otherwise engaging in lawful advocacy for

animals."); 152 Cong. Rec. S9254-01 (daily ed. Sept. 8, 2006)

(statement of Sen. Feinstein) ("[T]his legislation confronts these

terrorist threats in [a] manner that gives due protections under

the First Amendment. I fully recognize that peaceful picketing and

public demonstrations against animal testing should be recognized

as part of our valuable and sacred right to free expression.").

             This court need not decide in the abstract whether

"personal property . . . used by an animal enterprise" could ever

be reasonably interpreted to include intangibles such as profits.16


     16
        We note that under Apprendi v. New Jersey, 530 U.S. 466,
490 (2000), any fact that increases a maximum available criminal
sentence must be found by a jury beyond a reasonable doubt.

                                     -24-
We are satisfied that AETA includes safeguards in the form of its

expression-protecting rules of construction, which preclude an

interpretation    according   to     which    protected   speech    activity

resulting in lost profits gives rise to liability under subsection

(a)(2)(A).

             Plaintiffs insist that AETA's rules of construction

cannot save an otherwise unlawful statute and so are irrelevant.

Our focus is on the congressional intent stated in the statute as

to what conduct is covered.           Congress has made it clear that

prosecutions under the statute should not be brought against "any

expressive conduct (including peaceful picketing or other peaceful

demonstration)    protected   from    legal   prohibition   by     the   First

Amendment to the Constitution."        18 U.S.C. § 43(e)(1).       We have no

reason to think prosecutors will ignore these plain expressions of

limiting intent.

             2.     Subsection (a)(2)(B)

             Plaintiffs argue next that plaintiff Lauren Gazzola has

a reasonable fear of prosecution under AETA subsection (a)(2)(B),

which prohibits "intentionally plac[ing] a person in reasonable

fear of . . . death . . . or serious bodily injury . . . by a

course of conduct involving threats, acts of vandalism, property

damage, criminal trespass, harassment, or intimidation."                  Id.

§ 43(a)(2)(B).    Gazzola alleges a desire to voice general support

for illegal action by others and to participate in lawful protests.


                                     -25-
Gazzola alleges further that she is chilled from engaging in such

general advocacy for fear that it might fall under subsection

(a)(2)(B).

             Gazzola alleges no intention to engage in "vandalism,

property damage, criminal trespass, harassment, or intimidation."

Nor does she allege an intention to act in a way that would give

rise to a "reasonable fear of . . . death . . . or serious bodily

injury."     Indeed, Gazzola specifically disavows any intention to

engage in advocacy that rises to the level of incitement.        See

Ashcroft v. Free Speech Coal., 535 U.S. 234, 253 (2002) ("The

government may suppress speech for advocating the use of force or

a violation of law only if 'such advocacy is directed to inciting

or producing imminent lawless action and is likely to incite or

produce such action.'" (quoting Brandenburg v. Ohio, 395 U.S. 444,

447 (1969) (per curiam))).17

             Taking her disavowal in combination with AETA's specific

exemption from liability of "any expressive conduct (including

peaceful picketing or other peaceful demonstration) protected from

legal prohibition by the First Amendment," 18 U.S.C. § 43(e)(1),


     17
        Plaintiffs complain that, in the wake of Virginia v. Black,
538 U.S. 343 (2003), it is unclear whether "true threats" require
subjective intent. See United States v. Clemens, 738 F.3d 1, 2-3
(1st Cir. 2013) (noting circuit split on issue, finding no reason
to depart from this circuit's objective test). However, as this
court has explained, "[i]t is rare that a jury would find that a
reasonable speaker would have intended a threat under the
particular facts of a case but that a competent defendant did not."
Id. at 12. The argument does not advance Gazzola's cause.

                                 -26-
Gazzola's   fear    of   prosecution   for    the   lawful   activities    she

describes under subsection (a)(2)(B) is unreasonable.

            That Gazzola previously engaged in and was convicted

under AEPA for plainly illegal conduct does not help her claim that

she would be prosecuted for legal expressive activities. Gazzola's

previous actions went well beyond expressing general support for

illegal action by others. The Third Circuit found that Gazzola and

her co-defendants "coordinated and controlled SHAC's [illegal]

activities," engaged in "[d]irect action" and "intimidation and

harassment," and "participated in illegal protests, in addition to

orchestrating the illegal acts of others."            Fullmer, 584 F.3d at

155-56.

            3.      Facial Attack on Subsection (a)(2)(C)

            Last,   plaintiffs   argue       that   the   structure   of   the

conspiracy subsection of the Act could reasonably be interpreted to

criminalize any conspiracy (or attempt) to damage or interfere with

the operations of an animal enterprise, even when there is no

intent to or accomplishing of any damage or destruction of property

or causing fear of serious bodily injury or death.              Under AETA,

liability exists where an individual uses interstate or foreign

commerce "for the purpose of damaging or interfering with the

operations of an animal enterprise," 18 U.S.C. § 43(a)(1), and, in

connection with such purpose, intentionally damages or destroys

property, id. § 43(a)(2)(A), intentionally places a person in fear


                                   -27-
of serious bodily injury or death, id. § 43(a)(2)(B), or "conspires

or attempts to do so," id. § 43(a)(2)(C).

           The dispute here is to what "so" in subsection (a)(2)(C)

refers. The Government maintains that the "so" can only be read to

refer to the activities described in subsections (a)(2)(A)-(B),

that is, intentionally harming property or placing a person in

reasonable fear of serious bodily injury or death.                See id.

§ 43(a)(2)(A) (conditioning liability on "intentionally damag[ing]

or caus[ing] the loss of any real or personal property," etc.); id.

§ 43(a)(2)(B) (conditioning liability on "intentionally plac[ing]

a person in reasonable fear of . . . death . . . or serious bodily

injury," etc.).

           Plaintiffs, by contrast, argue that "so" might refer to

the   activity   described   in   subsection   (a)(1),   that   is,   using

interstate or foreign commerce "for the purpose of damaging or

interfering with the operations of an animal enterprise."              Id.

§ 43(a)(1).      Plaintiffs' interpretation depends on the somewhat

awkward syntax of the provision. While Congress might have written

more clearly, plaintiffs' reading is not what Congress intended.

That interpretation cannot be squared with the clear expressions of

legislative intent in both the plain text of the Act and the

legislative history.     Plaintiffs' interpretation is inconsistent

with AETA's title as codified, "Force, violence, and threats

involving animal enterprises."       18 U.S.C. § 43 (emphasis added);


                                   -28-
see also Fla. Dep't of Revenue v. Piccadilly Cafeterias, Inc., 554

U.S. 33, 47 (2008) (relying in part on subchapter's title to reject

respondent's interpretation of that subchapter).        Plaintiffs'

interpretation would also render subsection (a)(2)(C) redundant

since every time subsection (a)(1) is satisfied so too would be the

"attempt" branch of subsection (a)(2)(C).    Avoidance of redundancy

is a basic principle of statutory interpretation.      O'Connell v.

Shalala, 79 F.3d 170, 179 (1st Cir. 1996).

          Further, the rules of construction protecting expressive

activity would preclude plaintiffs' broad interpretation.        In

addition, plaintiffs' interpretation   contradicts the legislative

history, already recited, and which also shows that AETA targets

"heinous acts" such as "firebomb[ing]."     152 Cong. Rec. S9254-01

(daily ed. Sept. 8, 2006) (statement of Sen. Feinstein). One other

court as well has rejected this interpretation.    See United States

v. Buddenberg ("Buddenberg I"), No. CR-09-00263 RMW, 2009 WL

3485937, at *12 (N.D. Cal. Oct. 28, 2009).18

                               IV.

          In sum, "[plaintiffs] in the present case present no

concrete evidence to substantiate their fears, but instead rest on

mere conjecture about possible governmental actions." Clapper, 133

S. Ct. at 1154.   In particular, plaintiffs' fear of prosecution


     18
        Further, at oral argument, the Government insisted that "no
prosecutor is going to bring a case saying you've conspired to have
a purpose."

                               -29-
under AETA is based on speculation that the Government will enforce

the Act pursuant to interpretations it has never adopted and now

explicitly rejects.19   Such unsubstantiated and speculative fear is

not a basis for standing under Article III.20

            If plaintiffs do choose to engage in conduct which causes

them to be prosecuted under AETA, they are free to raise whatever

defenses they have in that context.

            We affirm the dismissal of this action for lack of

standing.    So ordered.




     19
        The Association of the Bar of the City of New York, acting
as amicus in support of plaintiffs, cites Buddenberg II as an
example of unreasonable prosecution under AETA. In that case, the
United States filed a criminal complaint under AETA and under 18
U.S.C. § 371 for conspiracy to violate AETA, alleging that
defendants participated in a series of threatening demonstrations
at the homes of a number of UC Berkeley and UC Santa Cruz
biomedical researchers whose work involved the use of animals.
Buddenberg II, 2010 WL 2735547, at *1.         The district court
dismissed the indictment without prejudice on the ground that the
indictment failed to allege the facts of the crimes charged with
sufficient specificity.     Id. at *10.    From the fact that an
indictment lacked specificity, it does not follow that the
interpretation of AETA underlying the indictment was as plaintiffs
argue or that it was unreasonably expansive. The availability and
use of a bill of particulars by defendants and the dismissal of the
case further undercut any need to give pre-enforcement standing.
     20
         Individual plaintiff Iver Robert Johnson, III, did not
allege that he has even a "subjective 'chill,'" Laird, 408 U.S. at
13, and so he has failed to establish a cognizable injury. In
addition, his claims fail to meet causation and redressability
requirements. See Blum, 930 F. Supp. 2d at 337 n.91.

                                 -30-